 

New Patriot Transportation Holding, Inc. 8-K [pativ-8k_012815.htm] 

 

EXHIBIT 10.2

 

 

 

 

 

EMPLOYEE MATTERS AGREEMENT


by and between


FRP HOLDINGS, INC.


and


PATRIOT TRANSPORTATION HOLDING, INC.




Dated as of January 30, 2015

 

 

 

 

 

 

TABLE OF CONTENTS

Page

ARTICLE 1 DEFINITIONS 1 Section 1.1 Definitions. 1 ARTICLE 2 GENERAL ALLOCATION
OF LIABILITIES 4 Section 2.1 Allocation of Liabilities Generally. 4 Section 2.2
Method of Settlement. 5 Section 2.3 Further Assurances. 5 Section 2.4 Assignment
of Certain Rights; Non-Solicitation. 6 ARTICLE 3 EMPLOYEES; ASSUMPTION AND/OR
ADOPTION OF PLANS; OPTION ADJUSTMENTS 6 Section 3.1 Employees. 6 Section 3.2
Adoption of Plans. 6 Section 3.3 Existing Equity-Based Plan Retention; Option
Adjustments; Bonus Payments. 7 ARTICLE 4 PROFIT SHARING PLAN 7 ARTICLE 5 HEALTH
AND WELFARE PLANS 7 Section 5.1 Assumption of Health and Welfare Plan
Liabilities; General Provisions. 7 Section 5.2 Post-retirement Health Insurance
Benefits. 8 Section 5.3 Effect of Change in Rates. 8 Section 5.4 COBRA and
HIPPA. 9 Section 5.5 Leave of Absence Programs and FMLA. 9 Section 5.6 Patriot
Workers’ Compensation Program. 10 Section 5.7 Flexible Benefit Plans. 10 Section
5.8 Application of Article 5 to the Real Estate Group. 10 ARTICLE 6
INDEMNIFICATION 11 ARTICLE 7 GENERAL PROVISIONS 11 Section 7.1 Notices. 11
Section 7.2 Amendments; No Waivers. 11 Section 7.3 Successors and Assigns. 12
Section 7.4 Governing Law. 12 Section 7.5 Counterparts; Effectiveness. 12
Section 7.6 Entire Agreement; No Change in Control or Severance Event. 12
Section 7.7 Dispute Resolution. 13 Section 7.8 No Third Party Beneficiaries. 13
Section 7.9 Headings. 13 Section 7.10 Severability. 13 Section 7.11 Schedules.
13 Section 7.12 Cooperation and Coordination. 13 Section 7.13 Withholdings. 13

 

i

 

 

EMPLOYEE MATTERS AGREEMENT

THIS EMPLOYEE MATTERS AGREEMENT (the “Agreement”) is made as of January 30,
2015, between FRP Holdings, Inc., a Florida corporation (“FRP”) and Patriot
Transportation Holding, Inc., a Florida corporation (“Patriot”).

RECITALS

WHEREAS, FRP has decided to distribute the common stock of Patriot to the
holders of FRP Common Stock, $.10 par value, (the “Distribution”); and

WHEREAS, in furtherance of the foregoing, FRP and Patriot have entered into the
Separation Agreement (as defined below) and certain other agreements that will
govern certain matters relating to the Distribution and the relationship of FRP
and Patriot and their respective Subsidiaries following the Distribution; and

WHEREAS, pursuant to the Separation Agreement, FRP and Patriot have agreed to
enter into this Agreement for the purpose of allocating between them assets,
liabilities, and responsibilities with respect to certain employee compensation
and benefit plans and programs;

WHEREAS, FRP and Patriot have agreed that, except as otherwise specifically
provided herein, the general approach and philosophy underlying this Agreement
is to allocate assets, liabilities and responsibilities between FRP and Patriot
on the basis of the employment relationships in effect at the time of the
Distribution;

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Separation Agreement, the parties agree as follows:

ARTICLE 1
DEFINITIONS

Section 1.1

Definitions.

(a)

The following terms, as used herein, shall have the meanings set forth below,
provided, however, that capitalized terms used and not defined herein shall have
the meanings set forth in the Separation Agreement:

“Applicable Law” shall have the meaning set forth in the Separation Agreement.

“Close of the Distribution Date” means 11:59:59 P.M., Eastern Standard Time or
Eastern Daylight Time (whichever shall then be in effect), on the Distribution
Date.

“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Code § 4980B and ERISA §§ 601 through 608.

“Code” shall have the meaning set forth in the Separation Agreement.



1

 

 

“Distribution Date” shall have the meaning set forth in the Separation
Agreement.

“Distribution” has the meaning set forth in the recitals to this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor federal labor or employment law. Reference to a specific ERISA
provision also includes any proposed, temporary, or final regulation in force
under that provision.

“Existing Equity-Based Plans” means the Patriot Transportation Holding, Inc.
2000 Stock Option Plan and the 2006 Stock Incentive Plan.

“FMLA” means the Family Leave and Medical Act of 1993, as amended.

“FRP Common Stock” shall have the meaning set forth in the Separation Agreement.

“FRP Employee” means each Person who, on the Distribution Date, is means each
Person who, on the Distribution Date (a) is actively employed in the Real Estate
Business who is listed on the payroll records of any member of the Real Estate
Group, (b) is on short-term disability leave, authorized leave of absence,
military service or lay-off with recall rights and who was last actively
employed by any member of the Real Estate Group, or (c) is an inactive or former
employee and who was last actively employed by any member of the Real Estate
Group, including any former employee who has been on long-term disability leave
or unauthorized leave of absence or who has terminated his or her employment,
retired or died on or before the Distribution Date, and, in each case, their
respective beneficiaries and dependents.

“Immediately after the Distribution Date” means 12:00 A.M., Eastern Standard
Time or Eastern Daylight Time (whichever shall then be in effect), on the day
after the Distribution Date.

“Liabilities” shall have the meaning set forth in the Separation Agreement.

“New FRP Plans” means new, duplicate or mirror plans, policies or programs, as
applicable, adopted or to be adopted by FRP that correspond to the Patriot
Plans, with such changes therein as are necessary or appropriate to effectuate
the terms of this Agreement.

“Patriot Employee” means each Person who, on the Distribution Date (a) is
actively employed in the Transportation Business who is listed on the payroll
records of any member of the Transportation Group, (b) is on short-term
disability leave, authorized leave of absence, military service or lay-off with
recall rights and who was last actively employed in the Transportation Business
by any member of the Transportation Group, (c) is an inactive or former employee
and who was last actively employed in the Transportation Business by any member
of the Transportation Group, including any former employee who has been on
long-term disability leave or unauthorized leave of absence or who has
terminated his or her employment, retired or died on or before the Distribution
Date, and, in each case, their respective beneficiaries and dependents or (d) is
an individual set forth on Schedule 1.1(a)-1. Patriot Employees shall not
include the individuals set forth on Schedule 1.1(a)-2.

 

2

 

 

“Patriot MIC Plan” shall mean the Patriot Transportation Holding, Inc.
Management Incentive Compensation Plan.

“Patriot Plans” means the plans described in Schedule 1.1(a)-3 attached hereto.

“Profit Sharing Plan” means the Patriot Transportation Holding, Inc. Profit
Sharing and Deferred Earnings Plan.

“Real Estate Businesses” shall have the meaning set forth in the Separation
Agreement.

“Real Estate Group” shall have the meaning set forth in the Separation
Agreement.

“Separation Agreement” means the Separation and Distribution Agreement by and
between FRP and Patriot, dated as of January 30, 2015.

“Specified FRP Rights” means any and all rights to enjoy, benefit from or
enforce any and all restrictive covenants including, without limitation
covenants relating to non-disclosure, non-solicitation, non-competition,
confidentiality or trade secrets, applicable or related, in whole or in part, to
the Real Estate Businesses that are provided for, contained or set forth in the
FRP Equity-Based Plans or any stock option or other award agreement issued
thereunder, or pursuant to any non-competition, consulting, employment,
termination, separation or severance agreement or arrangement with any Patriot
Employee or FRP Employee and to which any member of the Transportation Group or
the Real Estate Group is a party.

“Specified Patriot Rights” means any and all rights to enjoy, benefit from or
enforce any and all restrictive covenants including, without limitation
covenants relating to non-disclosure, non-solicitation, non-competition,
confidentiality or trade secrets, applicable or related, in whole or in part, to
the Patriot Business that are provided for, contained or set forth in the FRP
Equity-Based Plans or any stock option or other award agreement issued
thereunder, or pursuant to any non-competition, consulting, employment,
termination, separation or severance agreement or arrangement with any Patriot
Employee or FRP Employee and to which any member of the Transportation Group or
Real Estate Group is a party.

“Tax Matters Agreement” shall have the meaning set forth in the Separation
Agreement.

“Transportation Business” shall have the meaning set forth in the Separation
Agreement.

“Transportation Group” shall have the meaning set forth in the Separation
Agreement.

(b)

Each of the following terms is defined in the Article or Section set forth
opposite such term:

 

 

 

3

 

 

 

TERMS ARTICLE/SECTION Employee Withholding Documents  Section 7.13 FRP Bonus
Liabilities Section 3.3 FRP Profit Sharing Plan Liabilities Article 4 FRP Health
and Welfare Liabilities Section 5.1 FRP WCP Liabilities Section 5.6 New FRP
Health and Welfare Plans Section 5.1 Patriot HCSAP Section 5.7 Patriot Health
and Welfare Liabilities Section 5.1 Patriot Health and Welfare Plans Section 5.1
Patriot WCP Liabilities Section 5.6 Retained Profit Sharing Plan Liabilities
Section 4.1 Standard Procedure Section 7.13

 

ARTICLE 2
GENERAL ALLOCATION OF LIABILITIES

Section 2.1

Allocation of Liabilities Generally.

(a)

Subject to the terms and conditions of this Agreement, effective as of the Close
of the Distribution Date, FRP hereby assumes and agrees to pay when due, honor
and discharge, the following Liabilities, whether incurred before, on or after
the Distribution Date:

(i)

all Liabilities arising under any employment, separation, change-in-control or
retirement agreement or arrangement to the extent applicable to any Real Estate
Employee;

(ii)

the New FRP Plans, FRP Bonus Liabilities, FRP WCP Liabilities, FRP Health and
Welfare Liabilities, FRP Profit Sharing Plan Liabilities and all Liabilities
arising under the Existing Equity-Based Plans;

(iii)

all Liabilities arising under any other employee benefit plan or arrangement
maintained at any time after the Distribution Date by any member of the Real
Estate Group;

(iv)

all Liabilities arising under any federal, state, local or foreign law, order or
regulation (including, without limitation, ERISA and the Code) to the extent
they relate to participation by any FRP Employee in any employee benefit plan
sponsored or maintained by any member of the Real Estate Group, whether relating
to events occurring on, prior to or after the Close of the Distribution Date or
arising by reason of the transactions contemplated by this Agreement or
otherwise;

(v)

all statutory Liabilities to any FRP Employee, which arise, directly or
indirectly, by reason of the transactions contemplated by this Agreement; and

 

4

 

 

(vi)

all other Liabilities attributable to actions specified to be taken by FRP under
this Agreement.

(b)

Subject to the terms and conditions of this Agreement, effective as of
Immediately after the Distribution Date, Patriot hereby assumes and agrees to
pay when due, honor and discharge, the following Liabilities, whether incurred
before, on or after the Distribution Date:

(i)

all Liabilities arising under any employment, separation, change-in-control or
retirement agreement or arrangement to the extent applicable to any Patriot
Employee;

(ii)

Patriot Bonus Liabilities, Retained Profit Sharing Liabilities, Patriot Health
and Welfare Liabilities, Patriot WCP Liabilities, and any other Liabilities
arising the Liabilities under the Patriot Plans;

(iii)

all Liabilities arising under any other employee benefit plan or arrangement
maintained at any time after the Distribution Date by any member of the
Transportation Group;

(iv)

all Liabilities arising under any federal, state, local or foreign law, order or
regulation (including, without limitation, ERISA and the Code) to the extent
they relate to participation by any Patriot Employee in any Patriot Plan,
relating to events occurring on or after the time Immediately after the
Distribution Date;

(v)

all statutory Liabilities to any Patriot Employee which arise, directly or
indirectly, by reason of the transactions contemplated by this Agreement; and

(vi)

all other Liabilities attributable to actions specified to be taken by Patriot
under this Agreement.

Section 2.2

Method of Settlement.

Notwithstanding anything herein to the contrary, to the extent possible, any
transfer or assumption of Liabilities pursuant to this Article 2 shall be
effected, prior to the Distribution Date or as soon thereafter as is reasonably
practicable, through a corresponding adjustment in the relevant intercompany
account balances of the parties hereto.

Section 2.3

Further Assurances.

On and after the date hereof, each of the parties will, at the reasonable
request of the other party, execute, acknowledge and deliver all such
endorsements, assurances, consents, assignments, transfers, conveyances, powers
of attorney and other instruments and documents, and take such other actions
necessary (i) to assign, transfer, convey and deliver to the other party, acting
in its fiduciary capacity, all assets to be transferred to the other party
pursuant to this Agreement and (ii) to assist the other party in obtaining the
consent and approval of all Governmental Authorities and other Persons required
to be obtained to effect the transfer thereof and the assumption of any
Liabilities by the other party or otherwise appropriate to carry out the
transactions contemplated hereby.

 

5

 

 

Section 2.4

Assignment of Certain Rights; Non-Solicitation.

(a)

To the extent permitted by applicable law, FRP hereby assigns, to the maximum
extent possible, on behalf of itself and the Real Estate Group, the Specified
Patriot Rights, to Patriot and FRP shall take such actions to effect such
assignment pursuant to Section 2.3 as Patriot may reasonably request.

(b)

To the extent permitted by applicable law, Patriot hereby assigns, to the
maximum extent possible, on behalf of itself and each of the Transportation
Group, the Specified FRP Rights, to FRP and Patriot shall take such actions to
effect such assignment pursuant to Section 2.3 as FRP may reasonably request.

(c)

FRP and Patriot agree that neither party shall, without the prior written
approval of the other, directly or indirectly for 12 months after the
Distribution Date, solicit any employee of the other party to terminate his or
her relationship with any member of the Transportation Group or Real Estate
Group, respectively, provided that the foregoing shall not apply (i) to the use
of an independent employment agency (so long as the agency was not directed to
solicit such person) or (ii) as a result of the use of a general solicitation
(such as an advertisement) not specifically directed to employees of the other
party.

ARTICLE 3
EMPLOYEES; ASSUMPTION AND/OR
ADOPTION OF PLANS; OPTION ADJUSTMENTS

Section 3.1

Employees.

No provision of this Agreement shall require FRP or Patriot or any of their
respective Subsidiaries to continue the employment of any of their respective
employees following the Distribution Date.

Section 3.2

Adoption of Plans.

(a)

Effective as of not later than Immediately after the Distribution Date, FRP
shall adopt the New FRP Plans, provided that nothing shall prevent FRP from
terminating or amending such plans except to the extent precluded by Applicable
Law, as would result in the loss of grandfathered status under the Patient
Protection and Affordable Care Act or as otherwise provided herein.

(b)

The New FRP Plans shall be, with respect to all FRP Employees, in all respects
the successors in interest to any corresponding Patriot Plans. With respect to
FRP Employees, each New FRP Plan and any other benefit plan, arrangement or
policy applicable after the Distribution Date for FRP Employees shall provide
that all service, compensation, and other benefit-affecting determinations, as
of the Close of the Distribution Date, that were otherwise recognized under the
corresponding Patriot Plan (for periods ending on the Distribution Date) shall,
as of Immediately after the Distribution Date, receive full recognition and
credit to the extent the recognition or credit can validly be taken into account
under the New FRP Plan to the same extent as if those items occurred under the
Patriot Plans, except to the extent that duplication of benefits would result.
Patriot shall provide appropriate data to FRP about such past service.

 

6

 

 

Section 3.3

Existing Equity-Based Plan Retention; Option Adjustments; Bonus Payments.

(a)

In connection with the Distribution, FRP shall adopt the Existing Equity-Based
Plans and Patriot will adopt an equity incentive plan that permits the issuance
of stock options as contemplated below. FRP and Patriot shall cause such actions
to be taken under such Plans as are necessary or appropriate to reflect the
Distribution as provided in this Section 3.3.

(b)

In connection with the Distribution and effective as of the Distribution Date,
all outstanding options to purchase shares of FRP Common Stock, whether held by
a current or a former FRP Employee, a current or a former Patriot Employee or a
current or former non-employee director of FRP will be adjusted pursuant to the
terms of the applicable existing Equity-Based Plan and Applicable Law by
replacing such options with an option to purchase FRP Common Stock and an option
to purchase Patriot Common Stock which, in the aggregate, have the same
intrinsic value of the original option grant and the same ratio of the exercise
price to the fair market value of FRP Common Stock on the Distribution Date. The
manner in which the terms of such replacement options shall be calculated are
set forth in Schedule 3.3(b), attached hereto.

(c)

FRP hereby assumes Liability for all annual bonus payments to Real Estate
Employees under the Patriot MIC Plan (all such Liabilities, the “FRP Bonus
Liabilities”).

ARTICLE 4
PROFIT SHARING PLAN

FRP and Patriot shall take all such actions as are necessary or appropriate for
FRP to adopt the Profit Sharing Plan so that it shall thereafter be treated as a
“multiple employer plan” for the benefit of FRP Employees and Patriot Employees.
FRP shall assume all Liabilities and obligations in respect of benefits accrued
by each FRP Employee under the Profit Sharing Plan (the “FRP Profit Sharing Plan
Liabilities”). Any Profit Sharing Plan fund relating to FRP Common Stock shall
be administered so as to permit transfers out of, but not additions to, such
fund. After the Distribution Date, Patriot shall retain all Liabilities and
obligations under the Profit Sharing Plan in respect of benefits accrued by each
Patriot Employee under the Profit Sharing Plan.

ARTICLE 5
HEALTH AND WELFARE PLANS

Section 5.1

Assumption of Health and Welfare Plan Liabilities; General Provisions.

(a)

Effective as of Immediately after the Distribution Date and except to the extent
provided in this Article 5, all Liabilities relating to claims incurred prior
to, on or after the Distribution Date by each FRP Employee under the “Patriot
Health and Welfare Plans” (designated as such on Schedule 3 hereto) shall cease
to be Liabilities of the Patriot Health and Welfare Plans and shall be
transferred to and assumed by FRP as of Immediately after the Distribution Date
(“FRP Health and Welfare Liabilities”) under the New FRP Plans that correspond
to the Patriot Health and Welfare Plans (the “New FRP Health and Welfare
Plans”). Patriot shall retain all other Liabilities under the Patriot Health and
Welfare Plans (“Patriot Health and Welfare Liabilities”).

 

7

 

 

(b)

FRP shall cause the New FRP Health and Welfare Plans to recognize and maintain
all coverage and contribution elections made by FRP Employees under the Patriot
Health and Welfare Plans as of the Distribution Date and apply such elections
under the New FRP Health and Welfare Plans for the remainder of the period or
periods for which such elections are by their terms applicable. The transfer or
other movement of employment from Patriot to FRP at any time before the Close of
the Distribution Date shall neither constitute nor be treated as a “status
change” under the New FRP Health and Welfare Plans or the Patriot Health and
Welfare Plans.

(c)

FRP shall cause the New FRP Health and Welfare Plans to recognize and give
credit for all amounts applied to deductibles, out-of-pocket maximums, and other
applicable benefit coverage limits with respect to which such expenses have been
incurred by FRP Employees under the Patriot Health and Welfare Plans for the
remainder of the year in which the Distribution Date occurs to the extent
recognized under the comparable Patriot Health and Welfare Plans.

(d)

FRP shall provide coverage to FRP Employees under the New FRP Health and Welfare
Plans without the need to undergo a physical examination or otherwise provide
evidence of insurability to the extent provided under the comparable Patriot
Health and Welfare Plans.

(e)

FRP shall cause the New FRP Health and Welfare Plans to recognize and credit all
service of each FRP Employee recognized by the corresponding Patriot Health and
Welfare Plans before the Close of the Distribution Date for all purposes,
including, but not limited to, severance, disability, vacation and paid time off
purposes. On or as soon as reasonably practicable after the Distribution Date,
Patriot shall deliver to FRP a schedule setting forth the accrued and unused
vacation and paid time off for each FRP Employee as of the Distribution Date,
and FRP shall assume and be responsible for all Liabilities therefor which, for
the avoidance of doubt, shall be included in FRP Health and Welfare Liabilities.

Section 5.2

Post-retirement Health Insurance Benefits.

Patriot shall be responsible for providing to Patriot Employees who are eligible
to receive post-retirement medical insurance coverage under the Patriot Health
and Welfare Plans and retire prior to the Close of the Distribution Date, in
each case pursuant to the terms of the applicable Patriot Health and Welfare
Plans.

Section 5.3

Effect of Change in Rates.

Patriot and FRP shall use their reasonable efforts to cause each of the
insurance companies, HMOs, point-of-service vendors and third-party
administrators providing services and benefits under the New FRP Health and
Welfare Plans and the Patriot Health and Welfare Plans to maintain the premium
and/or administrative rates based on the aggregate number of participants in
both the New FRP Health and Welfare Plans and the Patriot Health and Welfare
Plans through the expiration of the financial fee or rate guarantees in effect
as of the Close of the Distribution Date under the respective contracts,
policies, and agreements separately rated or adjusted for the demographics,
experience or other relevant factors related to the covered participants of
Patriot and FRP, respectively. To the extent they are not successful in such
efforts, Patriot and FRP shall each bear the revised premium or administrative
rates attributable to the individuals covered by their respective health and
welfare plans.



8

 

 

Section 5.4

COBRA and HIPPA.

(a)

Patriot shall be responsible for administering compliance with the health care
continuation coverage requirements of COBRA and the Patriot Health and Welfare
Plans (i) with respect to Patriot Employees and, (ii) with respect to FRP
Employees and their dependents who incur a COBRA qualifying event other than
under an FRP Assumed Plan prior to the Distribution Date.

(b)

Effective as of Immediately after the Distribution Date, FRP shall solely be
responsible for administering compliance with the health care continuation
coverage requirements of COBRA and the New FRP Health and Welfare plans with
respect to FRP Employees and their dependents who incur a COBRA qualifying event
(i) under an FRP Assumed Plan prior to the Distribution Date, and (ii) in all
cases on or after the Distribution Date.

(c)

For periods before the Distribution Date, Patriot shall be responsible for
administering compliance with the portability requirements under the Health
Insurance Portability and Accountability Act of 1996 with respect to FRP
Employees and beginning not later than Immediately after the Distribution Date
FRP shall be responsible for filing all necessary employee change notices with
respect to FRP Employees in accordance with applicable FRP policies and
procedures. Effective Immediately after the Distribution Date, FRP shall be
solely responsible for administering compliance with such health care
continuation coverage and portability requirements with respect to FRP
Employees, and Patriot shall be solely responsible for administering compliance
with such requirements with respect to Patriot Employees.

Section 5.5

Leave of Absence Programs and FMLA.

(a)

Patriot shall be responsible for administering compliance with the Patriot leave
of absence programs and FMLA with respect to Patriot Employees.

(b)

Effective as of Immediately after the Distribution Date: (i) FRP shall adopt,
and shall cause each member of the Real Estate Group to adopt, leave of absence
programs; (ii) FRP shall honor, and shall cause each member of the Real Estate
Group to honor, all terms and conditions of leaves of absence which have been
granted to any FRP Employee under an FRP leave of absence program or FMLA before
the Distribution Date, including such leaves that are to commence after the
Distribution Date; (iii) Patriot and each member of the Transportation Group
shall be solely responsible for administering leaves of absence and compliance
with FMLA with respect to their employees; and (iv) FRP and each member of the
Real Estate Group shall recognize all periods of service of each FRP Employee
with the Real Estate Group to the extent such service is recognized by Patriot
for the purpose of eligibility for leave entitlement under the Patriot leave of
absence programs and FMLA.

 

9

 

 

(c)

As soon as administratively possible and not later than the Close of the
Distribution Date, Patriot shall provide to FRP copies of all records pertaining
to the Patriot leave of absence programs and FMLA with respect to all FRP
Employees to the extent such records have not been provided previously to FRP or
a member of the Real Estate Group.

Section 5.6

Patriot Workers’ Compensation Program.

(a)

Effective Immediately after the Distribution Date,

(ii)

Patriot shall assume, retain and be responsible for all workers’ compensation
Liabilities relating to Patriot Employees (the “Patriot WCP Liabilities”).

(iii)

FRP shall assume, retain and be responsible for all workers compensation
Liabilities relating to FRP Employees (“FRP WCP Liabilities”).

(b)

For the avoidance of doubt, workers’ compensation Liabilities in respect of any
current or former employee shall be the responsibility of such employee’s
employer on the Distribution Date or, in the case of former employees, any such
former employee’s last employer prior to the Distribution Date.

(c)

FRP and Patriot shall cooperate with respect to the issuance of new, or transfer
of, existing workers’ compensation policies and licenses.

Section 5.7

Flexible Benefit Plans.

To the extent any FRP Employee contributed to an account under the Patriot
Health Care Spending Account Plan (“Patriot HCSAP”) during the calendar year
that includes the Distribution Date, effective as of Immediately after the
Distribution Date, Patriot shall transfer to the corresponding New FRP Health
and Welfare Plan the account balances of such FRP Employees for such calendar
year under the Patriot HCSAP, regardless of whether the account balance is
positive or negative.

Section 5.8

Application of Article 5 to the Real Estate Group.

Any reference in this Article 5 to “FRP” shall include a reference to the Real
Estate Group when and to the extent FRP has caused a member of the Real Estate
Group to (a) become a party to a vendor contract, group insurance contract, or
HMO letter agreement associated with a New FRP Health and Welfare Plan,
(b) become a self-insured entity for the purposes of one or more New FRP Health
and Welfare Plans, (c) assume all or a portion of the liabilities or
administrative responsibilities for benefits which arose before the Distribution
Date under a Patriot Health and Welfare Plan and which were expressly assumed by
FRP pursuant to the terms of this Agreement, or (d) take any other action,
extend any coverage, assume any other liability or fulfill any other
responsibility that FRP would otherwise be required to take under the terms of
this Article 5, unless it is clear from the context that the particular
reference is not intended to include a member of the Real Estate Group. In all
such instances in which a reference in this Article 5 to “FRP” includes a
reference to a member of the Real Estate Group, FRP shall be responsible to
Patriot for ensuring that the member of the Real Estate Group complies with the
applicable terms of this Agreement.

 

10

 

 

ARTICLE 6
INDEMNIFICATION

With respect to indemnification, the parties hereto agree as set forth in the
Separation Agreement.

ARTICLE 7
GENERAL PROVISIONS

Section 7.1

Notices.

Any notice, instruction, direction or demand under the terms of this Agreement
required to be in writing shall be duly given upon delivery, if delivered by
hand, facsimile transmission, or mail, to the following addresses:

If to FRP, to:

FRP Holdings, Inc.

200 W. Forsyth Street

7th Floor

Jacksonville, Florida 32202

Attn: President

Facsimile: 904.353.2207

 

With a copy to:

Nelson Mullins Riley & Scarborough LLP

50 N. Laura Street, Suite 2850

Jacksonville, Florida 32202

Attn: Daniel B. Nunn, Jr.

Facsimile: 904-665-3621

 

If to Patriot, to:

Patriot Transportation Holding, Inc.

200 W. Forsyth Street, 7th Floor

Jacksonville, Florida 32202

Attn: President

Facsimile: 904.353.2207

 

or to such other addresses or telecopy numbers as may be specified by like
notice to the other party. All such notices, requests and other communications
shall be deemed given, (a) when delivered in person or by courier or a courier
services, (b) if sent by facsimile transmission (receipt confirmed) on a
business day prior to 5 p.m. in the place of receipt, on the date of
transmission (or, if sent after 5 p.m. or on a day other than a business day, on
the following business day) or (c) if mailed by certified mail (return receipt
requested), on the date specified on the return receipt.

Section 7.2

Amendments; No Waivers.

(a)

Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
FRP and Patriot, or in the case of a waiver, by the party against whom the
waiver is to be effective.

 

11

 

 

(b)

No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 7.3

Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided that
neither party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other parties
hereto.

Section 7.4

Governing Law.

This Agreement shall be construed in accordance with and governed by the law of
the State of Florida, without regard to the conflicts of laws rules thereof.

Section 7.5

Counterparts; Effectiveness.

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).

Section 7.6

Entire Agreement; No Change in Control or Severance Event.

(a)

This Agreement constitutes the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersedes all prior agreements,
understandings and negotiations, both written and oral, between the parties with
respect to the subject matter hereof and thereof. No representation, inducement,
promise, understanding, condition or warranty not set forth herein has been made
or relied upon by any party hereto or any member of their Group with respect to
the transactions contemplated by this Agreement. To the extent that the
provisions of this Agreement are inconsistent with the provisions of the Tax
Matters Agreement, the provisions of the Tax Matters Agreement shall prevail.

(b)

Neither the Distribution nor the consummation of the transactions contemplated
herein or under the Separation Agreement shall constitute a change in control
for purposes of, or trigger or otherwise give rise to any severance obligations
or entitlements under, any FRP or Patriot plan, program, agreement or
arrangement.

 

12

 

 

Section 7.7

Dispute Resolution.

Any dispute hereunder or with respect to the rights, duties and Liabilities of
the parties hereto shall be resolved pursuant to the applicable provisions,
including Article 8, of the Separation Agreement.

Section 7.8

No Third Party Beneficiaries.

Nothing contained in this Agreement is intended to constitute an amendment to
any plan or arrangement governed by ERISA, or to confer upon any person or
entity other than the parties hereto and their respective successors and
permitted assigns, any benefit, right or remedies under or by reason of this
Agreement.

Section 7.9

Headings.

The section and other headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

Section 7.10

Severability.

If any one or more of the provisions contained in this Agreement should be
declared invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained in this
Agreement shall not in any way be affected or impaired thereby so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a declaration,
the parties shall modify this Agreement so as to effect the original intent of
the parties as closely as possible in an acceptable manner so that the
transactions contemplated hereby are consummated as originally contemplated to
the fullest extent possible.

Section 7.11

Schedules.

FRP and Patriot shall cooperate and mutually agree on each of the schedules to
this Agreement. FRP and Patriot shall have the right to amend or supplement the
information set forth in any schedule hereto from time to time until two
business days prior to the Distribution Date.

Section 7.12

Cooperation and Coordination.

The parties agree to share, and furnish each other with, such information
concerning employees and employee benefit plans, and to take all such other
action, as is necessary and appropriate to effect the transactions contemplated
hereby, and to coordinate, in advance, the time, form and content of
communications to current and former employees of the parties relating to such
transactions.

Section 7.13

Withholdings.

(a)

To the extent consistent with the terms of the Tax Matters Agreement, the party
that is responsible for making a payment hereunder shall be responsible for
making the appropriate withholdings, if any, attributable to such payments.

 

13

 

 

(b)

To the extent applicable, FRP and Patriot agree to comply with the Standard
Procedure described in Section 4 of Revenue Procedure 2004-53, 2004-2 C.B. 320
(the ”Standard Procedure”). With respect to each Patriot Employee, FRP shall,
in accordance with Revenue Procedure 2004-53, assume all responsibility for
preparing and filing Form W-2, Wage and Tax Statements; Form W-3, Transmittal of
Income and Tax Statements; Form 941, Employer’s Quarterly Federal Tax Returns;
Form W-4, Employee’s Withholding Allowance Certificates; and Form W-5, Earned
Income Credit Advance Payment Certificates (collectively, the “Employee
Withholding Documents”) with regard to wages paid during the period through the
Close of the Distribution Date. Patriot shall assume all responsibility for
preparing and filing the Employee Withholding Documents with regard to wages
paid to each Patriot Employee after the Close of the Distribution Date. Patriot
and FRP shall cooperate in good faith to the extent necessary to permit each of
them to comply with the Standard Procedure.

 

[Signature Page Follows]

 

 

14

 

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

  FRP HOLDINGS, INC.,   a Florida corporation               By     Name:    
Title:                 PATRIOT TRANSPORTATION HOLDING, INC.,
a Florida corporation               By     Name:     Title:  

 

 

 

[Signature Page to Employee Matters Agreement]

 

 

15

 

 

SCHEDULE 1.1(a)-1

Patriot Employees

•   Thompson S. Baker II

•   John D. Milton, Jr.

•   John D. Klopfenstein

•   Robert E. Sandlin

 

 

Schedule 1.1(a)-1

 

 

SCHEDULE 1.1(a)-2

Non-Patriot Employees

•   David H. deVilliers, Jr.

 

Schedule 1.1(a)-2

 

 

SCHEDULE 1.1(a)-3

Patriot Plans

1.

Patriot Health and Welfare Plans:

•   Patriot Basic Life Insurance Plan

•   Patriot Supplemental Life Insurance Plan

•   Patriot Accidental Death and Dismemberment Plan

•   Patriot Travel Accident Plan

•   Patriot Short-Term Disability Plan

•   Patriot Long Term Disability Plan

•   Patriot Medical Plan

•   Patriot Dental Plan

•   Patriot Vision Plan

•   Patriot Express Scripts Prescription Drug Plan

•   Patriot Employee Assistance Program

•   Patriot TASC Plan (flex spending accounts)

2.

Patriot Management Incentive Compensation Plan (“MIC Plan”)

3.

Management and Security Plan

4.

Profit Sharing Plan

5.

2000 Stock Option Plan

6.

2006 Stock Incentive Plan

 

 

 

 

Schedule 1.1(a)-3

 

 

SCHEDULE 3.3(b)

 

Option Adjustment Methodology

•   

Each existing FRP stock option will be replaced with an option to purchase FRP
common stock and a separate option to purchase Patriot common stock with a
combined intrinsic (in-the-money) value equal to the intrinsic value of the
existing option.

•  

 Each option will retain its existing vesting schedule and expiration date.

•   

Each replacement option will preserve the same ratio of the option exercise
price to fair market value.

•   

The intrinsic value of the replacement options will be allocated between FRP and
Patriot based on the relative total market capitalization of FRP and Patriot.

•   

The intrinsic value of the existing options will be determined based on the
closing price of Patriot stock on the date of the spin-off (the spin-off occurs
after market close). If FRP stock is being traded “ex-dividend” and Patriot
stock is being traded “when issued,” the combined values will be used.

•   

The relative values of FRP and Patriot stock will be determined based on the
market capitalization of each company, using “ex-dividend” and “when issued”
prices on the date of the spin-off, if so traded, or based on the relative
closing prices on the next trading day, if there is no “when issued” and
“ex-dividend” trading.

•   

If the stock trades “when issued” and “ex-dividend,” the intrinsic value of the
replacement options will be determined using the closing prices on the date of
the spin-off.

•   

If there is no “when issued” and “ex-dividend” trading, the intrinsic value of
the replacement options will be determined using the closing prices on the day
after the spin-off.

 

Note:

The outstanding FRP stock options held by David H. deVilliers, Jr. will be
replaced with options to purchase FRP common stock with the same intrinsic value
as the existing FRP stock options, and the outstanding FRP stock options held by
Robert E. Sandlin will be replaced with options to purchase Patriot common stock
with the same intrinsic value as the existing Patriot stock options.

 

 

Schedule 3.3(b)

